Name: Council Regulation (EU) NoÃ 950/2011 of 23Ã September 2011 amending Regulation (EU) NoÃ 442/2011 concerning restrictive measures in view of the situation in Syria
 Type: Regulation
 Subject Matter: Asia and Oceania;  international affairs;  monetary economics;  international trade;  oil industry
 Date Published: nan

 24.9.2011 EN Official Journal of the European Union L 247/3 COUNCIL REGULATION (EU) No 950/2011 of 23 September 2011 amending Regulation (EU) No 442/2011 concerning restrictive measures in view of the situation in Syria THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215 thereof, Having regard to Council Decision 2011/273/CFSP of 9 May 2011 concerning restrictive measures against Syria (1), Having regard to the joint proposal from the High Representative of the Union for Foreign Affairs and Security Policy and the European Commission, Whereas: (1) On 9 May 2011, the Council adopted Regulation (EU) No 442/2011 concerning restrictive measures in view of the situation in Syria (2). (2) By Regulation (EU) No 878/2011 (3), the Council amended Regulation (EU) No 442/2011 to extend the measures against Syria, including an expansion of the listing criteria, and a prohibition on the purchase, import or transportation from Syria of crude oil. (3) By Council Decision 2011/628/CFSP (4) which amended Decision 2011/273/CFSP, the Council agreed on the adoption of further measures, namely a prohibition on investment in the crude oil sector, the addition of further listings, the prohibition of the delivery of Syrian banknotes and coins to the Central Bank of Syria and some adjustments to the provisions protecting economic operators against claims related to the implementation of sanctions. (4) Those measures fall within the scope of the Treaty on the Functioning of the European Union and regulatory action at the level of the Union is therefore necessary in order to implement them, in particular with a view to ensuring their uniform application by economic operators in all Member States. (5) In order to ensure that the measures provided for in this Regulation are effective, this Regulation must enter into force immediately upon its publication, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EU) No 442/2011 is hereby amended as follows: (1) In Article 1, the following point is inserted: (j) Syrian person, entity or body means: (i) the State of Syria or any public authority thereof; (ii) any natural person in, or resident in, Syria; (iii) any legal person, entity or body having its registered office in Syria; (iv) any legal person, entity or body, inside or outside Syria, owned or controlled directly or indirectly by one or more of the above mentioned persons or bodies;; (2) The following Article is inserted: Article 2a It shall be prohibited to sell, supply, transfer or export, directly or indirectly, new Syrian denominated banknotes and coinage, printed or minted in the European Union, to the Central Bank of Syria.; (3) The following Article is inserted: Article 3c 1. The following shall be prohibited: (a) the granting of any financial loan or credit to any Syrian person, entity or body referred to in paragraph 2; (b) the acquisition or extension of a participation in any Syrian person, entity or body referred to in paragraph 2; (c) the creation of any joint venture with any Syrian person, entity or body referred to in paragraph 2; (d) the participation, knowingly and intentionally, in activities the object or effect of which is to circumvent the prohibitions referred to in points (a), (b) or (c). 2. The prohibitions in paragraph 1 shall apply to any Syrian person, entity or body engaged in the exploration, production or refining of crude oil. 3. For the purposes of paragraph 2 only, the following definitions shall apply: (a) exploration of crude oil includes the exploration for, prospecting for and management of crude oil reserves, as well as the provision of geological services in relation to such reserves; (b) refining of crude oil means the processing, conditioning or preparation of oil for the ultimately final sale of fuels. 4. The prohibitions in paragraph 1: (a) shall be without prejudice to the execution of an obligation arising from contracts or agreements concluded before 23 September 2011; (b) shall not prevent the extension of a participation, if such extension is an obligation under an agreement concluded before 23 September 2011.; (4) Article 10a is replaced by the following: Article 10a No claims, including for compensation or indemnification or any other claim of this kind, such as a claim of set-off, fines or claims under a guarantee, claims for extension or payment of a bond, financial guarantee, including claims arising from letters of credit and similar instruments in connection with any contract or transaction the performance of which was affected, directly or indirectly, in whole or in part, by the measures imposed by this Regulation, shall be granted to the Government of Syria, its public bodies, corporations and agencies, or to any person or entity claiming through it or for its benefit.. Article 2 Annex II to Regulation (EU) No 442/2011 is hereby amended in accordance with Annex I to this Regulation. Article 3 Annex IV to Regulation (EU) No 442/2011 is hereby replaced by the text set out in Annex II to this Regulation. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 September 2011. For the Council The President M. DOWGIELEWICZ (1) OJ L 121, 10.5.2011, p. 11. (2) OJ L 121, 10.5.2011, p. 1. (3) OJ L 228, 3.9.2011, p. 1. (4) See page 17 of this Official Journal. ANNEX I In Annex II to Regulation (EU) No 442/2011, the following entries are added: Persons Name Identifying information Reasons Date of listing 1. Tayseer Qala Awwad DoB: 1943; PoB Damascus Minister of Justice. Associated with the Syrian regime, including by supporting its policies and practices of arbitrary arrest and detention. 23.09.2011 2. Dr. Adnan Hassan Mahmoud DoB: 1966; PoB Tartous Minister of Information. Associated with the Syrian regime, including by supporting and promoting its information policy. 23.09.2011 Entities Name Identifying information Reasons Date of listing 1. Addounia TV (a.k.a. Dounia TV) Telephone:+963-11-5667274, +963-11-5667271, Fax:+963-11-5667272 Website: http://www.addounia.tv Addounia TV has incited violence against the civilian population in Syria. 23.09.2011 2. Cham Holding Cham Holding Building Daraa Highway - Ashrafiyat Sahnaya Rif Dimashq  Syria P.O Box 9525 Tel +963 (11) 9962 +963 (11) 668 14000 +963 (11) 673 1044 Fax +963 (11) 673 1274 Email info@chamholding.sy www.chamholding.sy Controlled by Rami Makhlouf; largest holding company in Syria, benefiting from and supporting the regime. 23.09.2011 3. El-Tel Co. (a.k.a. El-Tel Middle East Company) Address: Dair Ali Jordan Highway, P.O.Box 13052, Damascus  Syria Telephone: +963-11-2212345 Fax: +963-11-44694450 Email: sales@eltelme.com Website: www.eltelme.com Manufacturing and supplying telecommunication equipment for the Army. 23.09.2011 4. Ramak Constructions Co. Address: Daa'ra Highway, Damascus, Syria Telephone: +963-11-6858111 Mobile: +963-933-240231 Construction of military barracks, border post barracks and other buildings for Army needs. 23.09.2011 5. Souruh Company (a.k.a. SOROH Al Cham Company) Address: Adra Free Zone Area Damascus  Syria Telephone:+963-11-5327266 Mobile:+963-933-526812 +963-932-878282 Fax:+963-11-5316396 Email: sorohco@gmail.com Website: http://sites.google.com/site/sorohco Investment in local military industrial projects, manufacturing weapons parts and related items. 100 % of the company is owned by Rami Makhlouf. 23.09.2011 6. Syriatel Thawra Street, Ste Building 6Ã ¨me Ã ©tage, BP 2900 Tel: +963 11 61 26 270 Fax: +963 11 23 73 97 19 Email: info@syriatel.com.sy; Website: http://syriatel.sy/ Controlled by Rami Makhlouf; provides financial support to the regime: through its licensing contract it pays 50 % of its profits to the Government. 23.09.2011 ANNEX II ANNEX IV List of Petroleum Products HS Code Description 2709 00 Petroleum oils and oils obtained from bituminous minerals, crude: 2710 Petroleum oils and oils obtained from bituminous minerals, other than crude; preparations not elsewhere specified or included, containing by weight 70 % or more of petroleum oils or of oils obtained from bituminous minerals, these oils being the basic constituents of the preparations; waste oils: 2712 Petroleum jelly; paraffin wax, microcrystalline petroleum wax, slack wax, ozokerite, lignite wax, peat wax, other mineral waxes, and similar products obtained by synthesis or by other processes, whether or not coloured: 2713 Petroleum coke, petroleum bitumen and other residues of petroleum oils or of oils obtained from bituminous minerals: 2714 Bitumen and asphalt, natural; bituminous or oil-shale and tar sands; asphaltites and asphaltic rocks: 2715 00 00 Bituminous mixtures based on natural asphalt, on natural bitumen, on petroleum bitumen, on mineral tar or on mineral tar pitch (for example, bituminous mastics, cut-backs)